Citation Nr: 0433153	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  98-19 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from February 1942 to December 
1945.  He died on October [redacted] 1997.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, that denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant disagreed with this decision 
in June 1998.  A statement of the case was issued to the 
appellant and her service representative in October 1998.  
The appellant perfected a timely appeal when she filed a 
substantive appeal (VA Form 9) later in October 1998.  A 
supplemental statement of the case was issued to the 
appellant and her service representative in April 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With respect to the appellant's claimpain since the 
previous night, and that he had been taking of entitlement to 
service connection for the cause of the veteran's death, it 
is noted that she provided a copy of a "Medical Certificate 
of Death" for the veteran in November 1997.  A review of 
this certificate reveals that a physician at the hospital 
certified that "traumatic injury or poisoning DID NOT play 
any part in causing death, and that death did not occur in 
any unusual manner and was due entirely to NATURAL CAUSES."  
However, this document did not specify the cause(s) of the 
veteran's death.  As a result, the RO sent a letter to the 
hospital in December 1997 requesting copies of the veteran's 
autopsy.  The hospital responded to this request in April 
1998, forwarding copies of the veteran's terminal medical 
records to the RO.  A review of these records does not reveal 
any autopsy results or a death certificate listing the actual 
cause(s) of the veteran's death.  These records indicated a 
history of the veteran complaining of chest  Pepcid.  

A statement from the veteran's physician, Dr. S. K., dated in 
December 1997, indicated that the veteran had been examined 
two days prior to death, and that the examination was normal.  
The physician noted that the veteran's spouse indicated that 
the veteran had reported calf tightness and soreness.  The 
physician stated that it was entirely possible that the 
veteran had a recurrence of phlebitis and died of a pulmonary 
embolism.  

A statement from another physician dated in September 2004 
noted that he did not treat the veteran, but had reviewed Dr. 
S. K's medical records.  The physician concluded that 
although the etiology of the veteran's sudden demise was 
unclear, it was a distinct possibility that the veteran's 
death was related to service-connected chronic phlebitis.

The Board notes that although the veteran had been seen by 
his physician two days prior to his death, the report of that 
physical examination is not in the record.  Additionally, as 
no copy of a death certificate showing the cause of death has 
been obtained; the terminal hospital records noted a history 
of chest pain, not leg pain; and the opinions of both private 
physicians are speculative, the Board finds that additional 
development is warranted.  

In this regard, the Board notes that the most recent 
treatment records in the claims folder are dated in the late 
1970's and do not indicate the veteran's medical condition 
more contemporaneous to his death.  Thus, on remand, the RO 
should obtain the veteran's medical records for the period 
from October 1995 until his death.  Additionally, an attempt 
to obtain a copy of a death certificate showing the cause of 
death should be made.  Thereafter, a medical opinion should 
be obtained after review of the claims file, to determine 
whether it is as likely as not that the veteran's death was 
related to his service-connected phlebitis.

Finally, it is noted that, prior to certification of this 
appeal in November 2004, the appellant's service 
representative submitted a physician's opinion concerning the 
cause(s) of the veteran's death directly to the Board in 
September 2004.  Since the appellant has not submitted a 
waiver of RO jurisdiction over this evidence, this claim also 
must be remanded so that this evidence can be reviewed by the 
RO in the first instance.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the appellant 
and her service representative and 
request that she provide a copy of the  
death certificate listing the actual 
cause(s) of the veteran's death.  
Additionally, the RO should obtain the 
names and addresses of all medical care 
providers who treated the veteran for any 
condition since October 1995.  After 
securing the necessary release, the RO 
should obtain these records. 

2.  After the above requested development 
has been completed to the extent 
possible, the RO should make arrangements 
with the appropriate VA medical facility 
for a VA physician to review the complete 
claims folder and provide an opinion as 
to the etiology of the veteran's death.  
The claims folders must be sent to the 
examiner for review.  

Specifically, the examiner should review 
the complete claims folder, including the 
veteran's terminal medical records, and 
any additional medical records obtained 
in response to the development requested 
above.  Following this review, the 
examiner should provide opinions as to 
the etiology of the veteran's death, to 
specifically include whether it more 
likely, less likely, or as likely as not 
that the veteran's service-connected 
phlebitis of the right leg contributed to 
or caused his death.  That opinion should 
be based on review of the evidence of 
record and sound medical principles.  A 
complete rationale for the opinion should 
be provided.

3.  Then, the RO should re-adjudicate the 
appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death in light of all relevant 
evidence and pertinent legal authority.  
The RO should provide adequate reasons 
and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.

4.  If any determination remains adverse 
to the appellant, she and her 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


